UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-49652 FONU2 Inc. (Exact name of registrant as specified in its charter) Nevada 65-0773383 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 331 East Commercial Blvd. Ft. Lauderdale, Florida 33334 (Address of principal executive offices) (954) 938-4133 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: July 31, 2014 - Common – 110,100,603 July 31, 2014 - Preferred – none PART I Item 1. Financial Statements The financial statements of the registrant required to be filed with this Quarterly Report on Form 10-Q were prepared by management and commence below, together with related notes. In the opinion of management, the financial statements fairly present the financial condition of the registrant. FONU2 INC. Condensed Balance Sheets June 30, September 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Inventory Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Security deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest payable Payroll liabilities - Derivative liability Notes payable Convertible notes payable, net Related party payable - Total Current Liabilities Long-term convertible debt, net TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT) Preferred stock series A; 20,000,000 shares authorized at $0.01 par value, -0- and-0- shares issued and outstanding, respectively - - Preferred stock series B; 20,000,000 shares authorized at $0.01 par value, -0- and-0- shares issued and outstanding, respectively - - Common stock; 2,000,000,000 shares authorized at $0.001 par value, 102, 267,387 and 67,052,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited financial statements. FONU2, INC. Condensed Statement of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended June 30, June 30, REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Depreciation Professional fees General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER EXPENSES Interest expense ) Gain (loss) on settlement of debt - - - Gain (loss) on derivative liability ) ) Total Other Expenses ) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ ) $ ) $ ) $ ) BASIC AND DILUTED INCOME (LOSS)PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited financial statements. FONU2, INC. Condensed Statements of Cash Flows (Unaudited) For the Nine For the Nine Months Ended Months Ended June 30, June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile loss to cash flows from operating activities: Depreciation Amortization of debt discount Loss (gain) on derivative liability ) Loss (gain) on default note payable ) Stock-based compensation Default provision on convertible note payable - - Changes in operating assets and liabilities Inventory - ) Prepaid expenses Accrued interest - - Accounts payable & accrued liabilities Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Proceeds from notes payable Repayments on notes payable ) - Proceeds from related party payables - Repayments on related party payables - ) Common stock issued on exercise of options - Common and preferred stock issued for cash - Net Cash Provided by Financing Activities NET INCREASE (DECREASE)IN CASH ) CASH ACQUIRED FROM CYGNUS - - CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ The accompanying notes are an integral part of these unaudited financial statements. FONU2, INC. Condensed Statements of Cash Flows (Unaudited) (Continued) For the Nine Months Ended June 30, 2014 For the Nine Months Ended June 30, 2013 SUPPLEMENTAL CASH FLOW INFORMATION: CASH PAID FOR: Interest $
